Exhibit 10.3

LOGO [g13107g59i72.jpg]

PROFESSIONAL SERVICES AGREEMENT

This Agreement, dated the 27th day of April, 2010, between Hazen Research, Inc.,
a Colorado Corporation, 4601 Indiana Street, Golden, Colorado 80403, hereinafter
called “Hazen”, and Geovic Cameroon, PLC, BP 11555 Yaoundé, Cameroon,
hereinafter called “Client”,

RECITALS:

WHEREAS, Hazen is willing and able to render services for performance of the
work as hereinafter described, and

WHEREAS, Client desires to obtain said professional services for said work.

NOW THEREFORE, in consideration of the covenants and obligations hereinafter set
forth, the parties agree as follows:

ARTICLE I

SCOPE OF WORK

The work to be performed by Hazen under the terms of this Agreement consists of
bench-scale laboratory work and the construction and operation of a pilot plant
to verify the process flowsheet and generate design data for the recovery of
metal values. Additional work authorized by Client during the duration of this
Agreement shall be covered by the Agreement.

ARTICLE II

COSTS

The estimated cost of the work to be performed by Hazen is $3,900,000. Actual
fees for services will be charged in accordance with Schedule A.

Accounting records related to all charges to Client will be available for
Client’s inspection at any time during Hazen’s normal working hours for a period
of one (1) year following conclusion of the project.

LOGO [g13107g91q35.jpg]



--------------------------------------------------------------------------------

ARTICLE III

PAYMENT

An initial deposit of $500,000 is required prior to the start of work. A
statement of actual charges will be submitted monthly or semi-monthly and such
statements shall be paid by Client within fourteen (14) days thereafter. The
initial deposit will be credited against the final invoice, which will also
include the charges noted in Article IV. A finance charge of 1.5% per month will
be added to overdue accounts. Invoices will be submitted semi-monthly if charges
greater than $25,000 are incurred by mid-month. Failure by Client to make
payments required hereunder permit Hazen, at its option, to suspend the work to
be performed or terminate this Agreement.

ARTICLE IV

SAMPLES

Client’s nonhazardous unprocessed materials, byproducts, residues, and other
nonhazardous waste materials resulting from or produced as part of the work will
be shipped back to Client within sixty (60) days of completion of the work
unless Client has made other arrangements for the disposition of the material.
All project-related materials, byproducts, residues, and waste materials are and
shall remain the property of Client. Any cost for storage, monitoring, shipping,
preparing materials for disposal, and cost of disposal will be Client’s
responsibility.

Any wastes generated by the project that are classified as hazardous or other
project-related hazardous materials, as defined by the Environmental Protection
Agency (EPA) regulations, must be properly managed and disposed at a licensed
Treatment, Storage, and Disposal Facility. Hazen is authorized to act as agent
on Client’s behalf and at Client’s cost in managing and disposing of hazardous
wastes and materials. Hazen is authorized to obtain an EPA identification number
in Client’s name for hazardous waste and materials disposal.

ARTICLE V

TIME

Hazen will immediately proceed with this work. Hazen estimates that the work
will be completed within eight (8) months.

 

Hazen Research, Inc. Ÿ 2



--------------------------------------------------------------------------------

ARTICLE VI

INVENTIONS AND PATENTS

Hazen agrees that any invention related to this project that is made by Hazen as
a direct consequence of the services rendered to Client hereunder during the
term of this Agreement will be assigned to Client. Upon the request and at the
expense of Client, Hazen shall use reasonable efforts to assist and support any
patent application made by Client with respect to such invention.

Hazen makes no representation or warranty that the work to be performed
hereunder does not infringe or otherwise conflict with any existing patents,
patent applications, or patent rights. Client is advised to undertake its own
patent search before applying information developed under this Agreement.

ARTICLE VII

NONDISCLOSURE

Hazen shall use reasonable efforts to prevent the disclosure of any information
related to the work to others than Client, unless authorized to do so by Client,
and represents that Hazen has entered into written agreements with all
employees, contract laborers, and consultants requiring them not to disclose any
such information.

ARTICLE VIII

ADVERTISING AND PUBLICITY

Client shall not use the name of Hazen or of any of Hazen’s employees, contract
laborers, or consultants in any advertising, publicity, or selling material
without prior written approval of Hazen.

ARTICLE IX

WARRANTY

Hazen will apply present engineering and/or scientific judgment and use a level
of effort consistent with the standard of practice as measured on the date
hereof and in the locale where the services are to be performed. Except as set
forth herein, Hazen makes no warranty, expressed or implied, in fact or by law,
whether of merchantability, fitness for a particular purpose, or otherwise,
concerning any of the materials or services which may be furnished by Hazen
under this project. In the event that such “services” do not meet the above
described standards, the sole remedy is for Hazen to re-perform such “services”
for Client at no charge to Client, provided that failure to meet the standards
is called to the attention of the Hazen Project Manager assigned to the project
within sixty (60) days from the completion of this service.

 

Hazen Research, Inc. Ÿ 3



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Hazen carries business insurance in the types and limits as described in
Schedule B, Certificate of Insurance.

This Agreement shall be governed by the laws of the state of Colorado and the
parties consent to the jurisdiction of the Colorado courts in any action to
enforce or interpret this Agreement. In the event of litigation to enforce this
Agreement or to collect payment thereon, the prevailing party shall be entitled
to recover reasonable attorneys’ fees and costs in addition to all other rights
and remedies. Notice given hereunder shall be given in writing to the address of
the parties contained herein. It shall be deemed given five (5) days after
deposit of such notice in the United States mail, postage prepaid, addressed to
the party.

ARTICLE XI

TERMINATION

Client or Hazen may terminate this Agreement at any time, provided that written
notice of the intention to terminate is given fifteen (15) days before the
proposed date of termination. Client shall pay any charges incurred up to and
including the effective date of termination. In the absence of such notice, this
Agreement shall automatically terminate on December 31, 2010.

 

    HAZEN RESEARCH, INC. Date: April 27, 2010     By:   LOGO [g13107g75k10.jpg]
     

Dennis D. Gertenbach

Senior Vice President

 

    GEOVIC, CAMEROON, PLC Date:                             By:          

David C. Beling

Senior Vice President-Operations

 

Hazen Research, Inc. Ÿ 4